NO. 07-06-0239-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                               SEPTEMBER 20, 2006
                         ______________________________

                            OFELIO ROMERO VASQUEZ,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                   NO. B14753-0301; HON. ED SELF, PRESIDING
                       _______________________________

                              Memorandum Opinion
                         ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Ofelio Romero Vasquez appeals from an order revoking his probation. Pursuant to

a guilty plea, he was convicted of tampering with a governmental record, sentenced to two

years in a state jail facility and fined $1,000. However, the sentence of appellant was

suspended, and he was placed on community supervision for two years. Thereafter, the

State filed a motion to revoke appellant’s probation alleging he failed to report to his
probation officer on designated days and failed to make payments on his fine, restitution,

and court costs. Appellant pled true to the allegations, and his probation was revoked.

        Appellant’s counsel has filed a motion to withdraw, together with an Anders1 brief

in which he certified that, after diligently searching the record, the appeal was without merit.

Along with his brief, appellate counsel included a copy of a letter sent to appellant

informing him of counsel’s belief that there was no reversible error and of appellant’s right

to file a response or brief pro se. By letter dated August 16, 2006, this court also notified

appellant of his right to tender his own brief or response and set September 15, 2006, as

the deadline by which to do so. To date, no brief, response, or a request for extension of

time has been filed by appellant.

       Appellate counsel discusses in his brief how appellant pled true to the allegations

that he violated the terms of his probation. A plea of true standing alone supports the

revocation. Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979). We have also

conducted our own review of the record, pursuant to Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1991), to assess the accuracy of appellate counsel’s conclusions and to

uncover any error. That review failed to reveal any error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                             Brian Quinn
                                                             Chief Justice

Do not publish.




       1
           Anders v. California, 386 U.S. 738, 744-45, 8 7 S.C t. 1396, 18 L.Ed .2d 493 (1 967 ).

                                                        2